PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and a Stipulation agreed to by the parties in an appearance before the Court on the 24'1' day of September, 1998.
*110Claimant seeks $14,935.99 for amounts due claimant for utilities in accordance with the terms of a Contract of Lease for space rented for and on behalf of Fairmont State College. The documentation for the portion of the rent in question was not properly processed for payment by the respondent in the appropriate fiscal year. Respondent admits the validity of the claim and further states that respondent expired sufficient funds in the 1998 fiscal year with which to pay the amount at issue herein.
In view of the foregoing, the Court makes an award to the claimant in the amount of $14,935.99.
Award of $14,935.99.